The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al.
	Roberts et al. teach the hydrosilation product of a mono SiH terminated polysilox-ane and unsaturated polybutadiene.  See for instance the olefin containing polymer in column 6, lines 20 to 25.  This will result in the claimed unit of formula (1) in claim 1 as well as the hydroxyl group termination.  See also the siloxane hydride in column 3, line 40 to 65.  Note that, most preferably, R3 is a methyl or hydrogen radical such that, when the siloxane is mono terminated, this will result in a siloxane containing unit as found in instant formula (2).  In this manner claims 1 and 3 are anticipated.
	For claim 2 note that the preferred butadiene polymer R45HT has a Mn of 2,8001 such that the resulting copolymer from this preferred polymer will meet this requirement.
	For claim 4 see column 10, lines 12 to 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/29/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	



    
        
            
    

    
        1 This information is readily available.  See for instance paragraph 83 of US 2016/0053109.